           Case 2:21-mj-00244-MLP-RSM Document 18 Filed 05/06/21 Page 1 of 2




 1                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                          NO. MJ21-244
10                              Plaintiff,
                                                          GOVERNMENT’S EMERGENCY
11                                                        MOTION TO STAY RELEASE ORDER
12                         v.
                                                          Telephonic Hearing Requested
13     RAJESH SINGH,
14                              Defendant.
                                                          NOTE ON MOTION CALENDAR:
15                                                        May 6, 2021
16
             The United States of America, by and through Tessa M. Gorman, Acting United
17
     States Attorney for the Western District of Washington, and Matthew P. Hampton,
18
     Assistant United States Attorney for said district, respectfully files this emergency motion
19
     seeking a stay of the release order issued in this case pending the appeal of that release
20
     order pursuant to 18 U.S.C. § 3145(a). In support of this motion, the government states
21
     as follows:
22
             1.      On April 22, 2021, Rajesh Singh made his initial appearance on a criminal
23
     complaint charging him with multiple felony offenses involving the attempted sexual
24
     abuse of a child.
25
             2.      The day before, Singh travelled from New York to Washington intending to
26
     rape a young girl and film the abuse over the course of several days. The investigation
27
     was part of a sting, and the person with whom Singh made those arrangements was an
28

      Government’s Motion to Appeal Release Order - 1                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      U.S. v. Singh/MJ21-244
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
          Case 2:21-mj-00244-MLP-RSM Document 18 Filed 05/06/21 Page 2 of 2




 1 undercover agent offering a fictitious child for abuse. As charged, Singh faces a
 2 minimum of thirty years in prison.
 3          3.      On May 6, 2021, Magistrate Judge Brian A. Tsuchida held a detention
 4 hearing in in this matter. After hearing argument from counsel, he determined release
 5 was appropriate in this case and fashioned an appearance bond.
 6          4.      If released, the defendant currently plans to return to the Eastern District of
 7 New York where he resides. Acccording to defense counsel, his family has secured a
 8 flight for him that afternoon of May 7, 2021.
 9          5.      At the conclusion of the hearing, government counsel alerted the Court it
10 intended to appeal the release order pursuant to 18 U.S.C. § 3145(a) and sought a stay.
11          6.      Magistrate Judge Tsuchida declined to stay the order, indicating the matter
12 should be left to the reviewing District Judge assigned to handle the government’s appeal.
13          7.      Government counsel intends to file its appeal of the release oder by 5:00
14 p.m. on May 6, 2021. The government therefore requests that this Court issue an order
15 staying the defendant’s releasee while the appeal of the release order is pending.
16          DATED this 6th day of May, 2021.
17                                                      Respectfully submitted:
                                                        TESSA M. GORMAN
18
                                                        Acting United States Attorney
19
                                                        s/ Matthew P. Hampton
20
                                                        MATTHEW P. HAMPTON
21                                                      Assistant United States Attorney
                                                        700 Stewart Street, Suite 5220
22
                                                        Seattle, Washington 98101
23                                                      Phone: (206) 553-7790
                                                        Fax: (206) 553-2502
24
                                                        E-mail: matthew.hampton@usdoj.gov
25
26
27
28

     Government’s Motion to Appeal Release Order - 2                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Singh/MJ21-244
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
